Citation Nr: 0107755	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a laceration of the 
right hand and wrist with residual pain, scarring and flexion 
deformity of the little finger of the right hand, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from March 1958 to July 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

There has been a significant change in the law while this 
case has been in appellate status.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) was signed into law.  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to notify and the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation changes after a claim has been filed, but before 
administrative or judicial appeal process has concluded, the 
version most favorable to claimant should apply).  Because 
the agency of original jurisdiction has not yet considered 
whether any additional notification or development actions 
are required in this case under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will therefore 
remand the issue on appeal, as listed on the title page, to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA, 
as this claim was pending as of the date of passage of this 
law, November 9, 2000.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, to include the 
increased rating claims at issue in the appealed case before 
the Court, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority (the Board and 
RO).  See Holliday v. Principi, No. 99-1788 (U. S. Vet. App. 
Feb. 22, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claim 
because it have not been developed at the RO-level under the 
VCAA provisions.  Id.; see also VAOPGCPREC 3-2001, dated 
January 21, 2001 (addresses readjudication of finally denied 
claims under the VCAA).

Accordingly, this case is REMANDED to the RO for the 
following development action:

The RO should formally develop and 
readjudicate the claim on appeal, as 
listed on the title page, after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accord with the VCAA.  For further 
guidance on the processing of this case 
in light of the changes in the law 
enacted by the VCAA, the RO should refer 
to VBA Fast Letters 00-87 (Nov. 17, 
2000), 00-92 (Dec. 13, 2000), 01-02 (Jan. 
9, 2001) and 01-13 (Feb. 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  In connection with this 
action, all appropriate evidentiary-
medical development should be undertaken 
and all raised theories of entitlement 
considered.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have

(CONTINUED ON NEXT PAGE)
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





